107 F.3d 1
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Donna GUZIEJKA, Plaintiff--Appellant,v.Louis PANAS, et al., Defendants--Appellees.
No. 96-1129.
United States Court of Appeals, First Circuit.
Jan. 13, 1997.

Matthew J. Buckley for appellant.
John J. O'Brien, Jr., with whom Kirby, O'Brien & von Rosenvinge was on brief for appellee Louis Panas.  Michael J. Keefe, with whom O'Malley and Harvey was on brief for appellee Town of Dracut.  Thomas E. Sweeney, City Solicitor, for appellees John J. Sheehan and the City of Lowell.  Regina M. Gilgun, with whom Douglas I. Louison and Merrick & Louison were on brief for appellee Susan Siopes.  Joseph L. Bierwirth, Jr., Thomas M. Elcock and Morrison, Mahoney & Miller were on brief for appellees Raymond P. McKeon, Armand Caron, and the Town of Chelmsford.  Joseph L. Tehan, Jr., with whom Kurt B. Fliegauf and Kopelman and Paige, P.C. were on brief for appellees Town of Groton and George (Jay) Rider.
Before TORRUELLA, Chief Judge, and COFFIN, Senior Circuit Judge, and TAURO,* District Judge.
PER CURIAM.


1
Appellant Donna Guziejka was laid off by the Town of Dracut Police Department, bypassed several times by other Massachusetts police departments, then rehired by the Town of Dracut.  She attempted to file complaints with the Massachusetts Commission Against Discrimination and the Equal Employment Opportunity Commission, but was told by both agencies that the limitations period had expired.  Nearly two years later, she brought this action against defendants claiming that they discriminated against her in violation of 42 U.S.C. § 1981, 42 U.S.C. § 1983, 42 U.S.C. § 2000e-2, and Massachusetts statutory and criminal law by failing to hire her as a police officer.  The defendants moved to dismiss the complaint for failure to state a claim upon which relief may be granted.  The district court dismissed her federal and statutory claims and remanded the state common law claims to the Massachusetts Superior Court.  After carefully reviewing the briefs, the complaint, and the district court order, we affirm the district court's dismissal of Guziejka's federal and state statutory claims and the remand of her state common law claims for substantially the reasons set forth by the district court in its Memorandum of Decision, dated December 8, 1995.



*
 Of the District of Massachusetts, sitting by designation